07-4219-pr (L); 08-5924 (Con)
    Mathie v. Dennison


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 17th day of June, two thousand ten.

    PRESENT:
                      RALPH K. WINTER,
                      ROSEMARY S. POOLER,
                      ROBERT A. KATZMANN,
                                Circuit Judges.

    _______________________________________

    Michael Mathie IV,

                      Plaintiff-Appellant,

                      v.                                     07-4219-pr (L)
                                                             08-5924-pr (Con)
    Robert Dennison, as Commissioner and
    Chairman, et al.,

              Defendants-Appellees.
    _______________________________________


    FOR APPELLANT:                  Michael Mathie, pro se, Malone, NY.

    FOR APPELLEES:                       Diane Winters, Office of the Attorney
                                         General, New York, NY.
     Appeal from a judgment of the United States District Court

for the Southern District of New York (Lynch, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

     Appellant Michael Mathie, pro se, appeals the district

court’s judgment dismissing and granting summary judgment in

favor of the defendants with regard to his 42 U.S.C. § 1983

complaint challenging the defendants’ denial of his parole

applications and also appeals the district court’s post-judgment

order denying Appellant’s motion under Federal Rule of Civil

Procedure 60(b).    We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the

issues on appeal.

     “This Court reviews de novo a district court’s dismissal of

a complaint pursuant to Rule 12(b)(6), construing the complaint

liberally, accepting all factual allegations in the complaint as

true, and drawing all reasonable inferences in the plaintiff’s

favor.”   Chambers v. Time Warner, Inc., 282 F.3d 147 (2d Cir.

2002); see also Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d

292, 300 (2d Cir. 2003).   Furthermore, we review an order

granting summary judgment de novo, and ask whether the district

court properly concluded that there were no genuine issues of

material fact and that the moving party was entitled to judgment

                                 2
as a matter of law.   See Miller, 321 F.3d at 300.   A district

court may convert a motion to dismiss into a summary judgment

motion provided that the court gives “sufficient notice to an

opposing party and an opportunity for that party to respond.”

Groden v. Random House, Inc., 61 F.3d 1045, 1052 (2d Cir. 1995).

Here, the district court’s conversion of the motion was

appropriate because Appellant was provided sufficient notice of

the possible conversion to have not been taken by surprise, and

had the opportunity, of which he took advantage, to file

additional evidence. See In re G & A Books, Inc., 770 F.2d 288,

294-95 (2d Cir. 1985).

     Having conducted an independent and de novo review, we

affirm the district court’s dismissal of Appellant’s complaint

and grant of summary judgment for substantially the same reasons

stated by the district court in its thorough and well-reasoned

order.   Furthermore, we find that the district court did not

abuse its discretion in denying Appellant’s Rule 60(b) motion

because Appellant failed to show “exceptional circumstances”

warranting reconsideration of the district court’s order, either

on the grounds of newly discovered evidence or fraud.     See

Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008).

     We have considered all of Appellant’s remaining arguments

on appeal and find them to be without merit.

                                 3
    For the foregoing reasons, the judgment and order of the

district court are AFFIRMED.



                               FOR THE COURT:

                               Catherine O’Hagan Wolfe, Clerk




                                4